Case 1:11-cv-09514-DLC Document 214 Filed 09/25/18 rane. 28 of 2
ene §

DOC

UNITED STATES DISTRICT COURT RGR THE HCEOCALLY POLGED |
SOUTHERN DISTRICT OF NEW YORK: ; its |

Rearend VELEN amp e Rae RN BPA PEN COT PLSD at

DATE FILED: | tas

 

   

 

 

 

 

 

Conbstidatea Maltdittice Action a

IN RE; TRIBUNE COMPANY FRAUDULENT 11-MD-2296 (RJS)

 

CONVEYANCE LITIGATION
MARC S, KIRSCHNER, as Litigation Trustee for the 12 CV 2652 (RIJS)
TRIBUNE LITIGATION TRUST,
Plaintiff, & Leal!
-against- i/ Le be.
DENNIS J. FITZSIMONS, ef al.,
; } lB fAQ
Defendants, ,

 

 

 

NOTICE OF MOTION AND MOTION TO WITHDRAW AS COUNSEL
PLEASE TAKE NOTICE that Matthew J. Latterner of Milbank, Tweed, Hadley

& McCloy LLP (“Milbank”) respectfully moves to withdraw as counsel of record for The Bank
of Nova Scotia in the above-referenced consolidated actions pursuant to Local Rule 1.4.
Undersigned counsel respectfully requests that he be removed from all service lists and from
CM/ECF noticing. Beginning September 28, 2018, Mr. Latterner will no longer be associated
with Milbank. Mr. Latterner is not asserting a retaining or charging lien. Alan J. Stone will

remain counsel of record for The Bank of Nova Scotia.

 
Case 1:11-cv-09514-DLC Document 214 Filed 09/25/18 Page 2 of 2

Dated: September 25, 2018
New York, New York

SO ORDERED
Dated:

Respectfully submitted, .

/sf Matthew_J. Latterner

MILBANK, TWEED, HADLEY & McCLOY LLP
Matthew J. Latterner

28 Liberty Street

New York, New York 10005

Telephone: (212) 530-5078

Facsimile: (212) 822-5078

Email: mlatterner@milbank.com

 

Richard J. Sullivan

U.S.D.J.

 

!
|
|
|
|

 
